DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Azadeh Khadem on 4/13/2021.
The application has been amended as follows:
--IN THE CLAIMS--
IN CLAIM 1, LINE 13 REPLACE [[gaps.]] WITH --gaps and the blower fan is configured to operate at approximately 2300 rpm and to aerate at a rate of approximately 210 m3/h.--
	IN CLAIM 5, LINE 1 REPLACE [Previously Presented] WITH –Cancelled--
Allowable Subject Matter
Claims 1-4 and 6-12 are allowable.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Siegfried, the closest prior art, teaches an apparatus for making slivers but does not teach raw materials including milkweed fibers and impurity components, wherein the impurity components are heavier than the milkweed fibers where the blower fan is configured to operate at approximately 2300 rpm and to aerate at a rate of approximately 210 m3/h.  

Therefore, for these reasons, the claims are found allowable over the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732